Citation Nr: 0007498	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for cervical disc 
syndrome, claimed as secondary to service-connected lumbar 
strain with degenerative disc disease.  

2.  Entitlement to an increased evaluation for the residuals 
of gall bladder removal, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an effective date earlier than September 
9, 1995, for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

In May 1997, the RO implemented the Board's decision granting 
the veteran a total rating based on individual 
unemployability due to service-connected disability.  The 
assignment of this benefit was made effective from September 
9, 1995, the date of receipt of the claim.  The veteran 
appealed the effective date of the rating.  

In September 1998, the RO denied service connection for 
cervical disc syndrome, claimed as secondary to the veteran's 
service-connected lumbar strain, and denied a disability 
evaluation in excess of 10 percent for the residuals of gall 
bladder removal.  The veteran appealed these decisions.  

The Board notes that, in May 1999, the veteran submitted a 
letter to the RO revoking his power of attorney with his 
representative.  As he then indicated that he wanted his 
claims folder to be sent to the Board as soon as possible, 
and has not since appointed another individual or 
organization to represent him, the Board acknowledges that he 
is unrepresented in his appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently shown cervical disc syndrome and his 
service-connected lumbar strain with degenerative disc 
disease.  

2.  Medical evidence shows that the removal of the veteran's 
gall bladder did not result in muscle injury, destruction or 
any bony structure involvement; there is intact musculature 
without areas of herniation, and no pain elicited on 
examination that would interfere with normal daily 
activities, such as sitting, standing, walking, eating, or 
sleeping.  

3.  The veteran suffers from a well-healed surgical scar that 
is tender and painful to palpation.  

4.  The veteran filed a claim for a total rating due to 
individual unemployability in September 1995; the benefit was 
granted by the Board in an April 1997 decision, which was 
implemented by the RO's May 1997 decision, which made 
September 9, 1995, the effective date of the benefit.  


CONCLUSIONS OF LAW

1.  The claim for service connection for cervical disc 
syndrome, claimed as secondary to service-connected lumbar 
strain with degenerative disc disease, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of gall bladder removal, other than 
a post-surgical scar, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.114, Diagnostic Code 7318 (1999).  

3.  A separate 10 percent evaluation, and no more, is 
warranted for a tender and painful abdominal scar that is a 
residual of gall bladder removal.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.118, 
Diagnostic Code 7804 (1999).  

4.  An effective date earlier than September 9, 1995, for a 
total rating based on individual unemployability due to 
service-connected disability been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(o) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for Cervical Disc Syndrome

The veteran's VA outpatient treatment records from August 
1992 to June 1998 show that he was seen for complaints of low 
back pain, skin condition and for a cyst.  A July 1997 X-ray 
report of the veteran's cervical spine revealed disc space 
narrowing and anterior osteophytes at C5-6.  There was a 
posterior osteophyte projecting over the spinal canal at C4-5 
and C5-6.  There was narrowing of the left C5-6 and C6-7 
neural foramina and narrowing of the right 5-6 neural 
foramina, secondary to osteophytes.  There was uncovertebral 
hypertrophy present at C4-5 and C5-6.  The diagnosis was 
degenerative changes of the cervical spine.  

In a January 1998 report for disability insurance purposes, 
the veteran's VA physician, J. Lurie, M.D., noted that he had 
first treated the veteran in September 1998 and the treatment 
was for complaints of chronic pain, poor sleep, and 
degenerative disc disease of the spine at the lumbar and 
cervical levels.  

The veteran's August 1998 VA examination report pertains only 
to the residuals of gall bladder surgery.  No findings were 
made pertaining to the veteran's cervical spine.  

The VA outpatient treatment records from September 1998 to 
March 1999 show the veteran being treated for sleep 
disturbance and skin related conditions, including poison 
ivy.  

In an April 1999 letter, Dr. Lurie, he noted that the veteran 
has chronic pain in his neck and low back, which relates to 
degenerative arthritis of the cervical and lumbar spine, 
respectively.  It was his opinion that the neck problem did 
not cause the veteran's low back problem, nor did his low 
back problem cause his neck problem.  The physician further 
noted that degenerative arthritis of the neck and low back is 
a common problem and having them both occur together, without 
being causally related to each other, is also common.  
However, the physician related that he did not know precisely 
why the veteran developed these problems.  As a result, the 
physician could not be 100 percent sure that they were not 
interrelated in some way, though he thought that that was 
extremely unlikely.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection also may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a); see also Harder v Brown, 5 Vet. App. 
183, 187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In such instances, 
however, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has, in fact, 
presented evidence of a well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); see also 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps, 126 at 1468; Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, he is not claiming direct service 
connection for his cervical disc syndrome.  Rather, he is 
claiming it as secondary, that is, proximately due to or the 
result of his service-connected lumbar strain with 
degenerative disc disease.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical evidence shows 
that he has a current disability (degenerative changes in his 
cervical spine).  However, there is no medical evidence or 
opinion that supports the veteran's claim that there is a 
relationship between his service-connected low back 
disability and his current cervical condition, either on the 
basis of causation or aggravation.  Rather, in the only 
medical opinion of record on this point, the examiner 
concluded, after treatment and examination of the veteran, 
that such a relationship was unlikely.  

While the veteran asserts that his cervical spine 
degenerative changes are proximately due to or the result of 
his service-connected low back disability, as a lay person 
without medical training or expertise, he is not competent to 
render a probative opinion on a medical matter, such as the 
relationship between a disability and a service-connected 
disability.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

As the veteran has not met his burden of presenting a well-
grounded claim for service connection for cervical disc 
syndrome, claimed as secondary to service-connected lumbar 
sprain with degenerative disc disease, the VA is under no 
duty to assist him in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put 
the VA on notice that any additional relevant evidence may 
exist which, if obtained, would well-ground the appellant's 
claim of entitlement to service connection.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The RO also denied the veteran's claim for service connection 
for cervical disc syndrome, claimed as secondary to service-
connected lumbar strain with degenerative disc disease, as 
not well grounded.  Hence, the duty to inform him of the 
evidence necessary to well ground the claim, and the reasons 
why the current claim is inadequate, are met.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Increased Rating for Residuals of Gall Bladder Removal

While on active duty, the veteran underwent cholecystectomy 
to resolve diagnosed cholelithiasis.  Post-service, he was 
seen in 1974 for a draining sinus tract infection for the old 
incision.  The sinus tract was excised in early 1975.  In May 
1975, the RO granted service connection for the removal of 
the veteran's gall bladder, effective from the date of 
receipt of his claim, March 1975, and a 10 percent evaluation 
was assigned.  In April 1976, the RO informed the veteran by 
letter that his 10 percent evaluation had been reduced to 
noncompensable, effective from July 1976.  The veteran did 
not appeal the decision.  In November 1995, the RO increased 
the evaluation to ten percent, effective from August 1995, 
the date of receipt of the veteran's claim for increase.  The 
10 percent evaluation has since been in effect for the 
residuals of gall bladder removal.  

The veteran's VA outpatient treatment records for August 1992 
to June 1998 show that he was seen for multiple complaints.  
In July 1997, he had complaints of abdominal pain described 
as a burning sensation of three to four years' duration.  He 
denied nausea and vomiting, and fever and chills.  He related 
he experienced occasional loose stools.  On examination of 
his abdomen, it was noted to be obese and nontender.  There 
was guarding when palpation was performed across the surface 
of the old cholecystectomy scar.  

An insurance form completed by Dr. Lurie in 1998 and letters 
from him in 1998 and 1999 reference degenerative disc 
disease.  This correspondence makes no mention of any 
abdominal complaints or findings.  

The report of the veteran's August 1998 VA examination notes 
that the veteran believed his abdominal surgery is directly 
related to his spinal disc condition.  The examining 
physician, after reviewing the claims folder and examining 
the veteran noted that there was no such correlation.  During 
examination for residuals of gall bladder surgery, the 
veteran denied periods of flare-ups, or incision related 
pain.  There was some loss of sensation in the immediate area 
of the scars without evidence of interval change.  The 
examiner noted that the presence of the well-healed abdominal 
scar had had no obvious effect on the veteran's functional 
ability.  There was no evidence that muscles had been 
permanently injured or destroyed.  There appeared to be no 
bony structures involved at the time of the examination or at 
the time of the original surgery.  There was no evidence that 
the spine was injured during the procedure.  The abdominal 
musculature was intact, without areas of herniation and no 
appreciable amount of pain existed that would interfere with 
normal daily activities, such as sitting, standing, walking, 
eating, or sleeping.  There was a 28-cm by 2-cm well-healed 
oblique abdominal surgical scar with a 2 by 3-cm depression 
in the abdominal wall along the lateral most aspect of the 
scar from a former drain site.  No adhesion, keloid formation 
or excoriation was noted.  Minimal tenderness existed in this 
area.  

A outpatient treatment records from September 1998 to March 
1999 show the veteran being treated for sleep disturbance and 
skin related conditions, including poison ivy.  These records 
reflect no treatment for abdominal complaints.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for residuals of gall bladder removal 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran's service-connected residuals of gall bladder 
removal are rated under 38 C.F.R. § 4.114, Diagnostic Code 
7318.  This code provides for a 10 percent evaluation for 
mild residuals of gall bladder removal and a 30 percent 
evaluation for severe symptoms.  

In the veteran's case, the medical evidence shows no more 
than mild residuals of his gall bladder removal.  There is no 
evidence that the muscles have been permanently injured or 
destroyed or any bony structures involved.  His abdominal 
musculature is intact, without areas of herniation.  On 
examination, there was no pain elicited that would interfere 
with normal daily activities, such as sitting, standing, 
walking, eating, or sleeping.  Given the paucity of clinical 
findings regarding the veteran's residuals, the Board must 
conclude that the current 10 percent evaluation is 
appropriate, and that the criteria for a higher evaluation 
under Diagnostic code 7318 simply are not met, and that 
evaluating such residuals, alternately, under any other 
diagnostic code is not warranted.  

That notwithstanding, the Board also notes that on recent 
examinations, the examiners noted some guarding on palpation, 
tenderness, and loss of sensation in the immediate area of 
his abdominal scar, which also is a residual of his 
cholecystectomy.  Physically, the scar consistently has been 
described as well healed with no adhesion, keloid formation 
or excoriation.  

Superficial scars that are poorly nourished, with repeated 
ulceration, and superficial scars that are tender and painful 
on objective demonstration warrant a 10 percent evaluation.  
Other scars are rated on the degree of limitation of function 
of the affected part.  See 38 C.F.R. § 4.118,  Diagnostic 
Codes 7803, 7804, 7805, respectively.  

While evaluation of the same symptoms under different 
diagnostic codes ("pyramiding") is to be avoided, see 
38 C.F.R. § 4.14, different problems resulting from a single 
injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The current rating for the residuals of surgical procedures 
appears to encompass residual scars at the site of the 
surgery.  However, considering the evidence noted above in 
light of the Court's holding in Esteban, the Board finds that 
the manifestations of tenderness and pain to palpation of the 
cholecystectomy abdominal scar are separate and distinct from 
abdominal symptoms due to the cholecystectomy.  Accordingly, 
a separate 10 percent rating for a post-surgical scar that is 
tender and painful on objective demonstration is warranted 
under the provisions of Diagnostic Code 7804, 38 C.F.R. 
§ 4.118.  However, in the absence of disfiguring scars on the 
veteran's head, face or neck, second or third degree burn 
scars, or objective medical evidence of limitation of 
function due to the scar, there is no basis for assignment of 
a higher separate disability evaluation for the scar as a 
residual of the gall bladder removal under any other 
potentially applicable diagnostic code.  See Diagnostic Codes 
7800, 7801, 7802, and 7805. 

On the basis of the foregoing, the Board must conclude that, 
while the evidence supports a separate 10 percent evaluation 
for a tender and painful post-surgical scar, an evaluation in 
excess of 10 percent is not warranted for the residuals of 
the veteran's gall bladder removal other than the scar.   

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
disability associated with the removal of the veteran's gall 
bladder.  In this regard, the Board notes that the removal of 
the veteran's gall bladder is not shown to involve any 
subsequent hospitalizations, nor is there any assertion or 
showing that any residuals of his gall bladder removal have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Earlier Effective Date

The Board is satisfied that all relevant facts have been 
properly developed pertaining to the veteran's claim for an 
effective date earlier than September 9, 1995, for the 
assignment of a total rating for compensation purposes by 
reason of individual unemployability.  No further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by 38 U.S.C.A. § 5107(a). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400, (o)(2).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requisite requirements, 
an informal request for increase or reopening will be 
accepted as a claim.  See 38 C.F.R. § 3.155. 

In this case, the veteran filed an application for 
entitlement to service connection for a back disorder in 
August 1992.  The RO granted the benefit in March 1993, 
effective from August 1992, the date of receipt of his claim, 
and assigned the disability a noncompensable evaluation.  The 
veteran appealed, inter alia, the evaluation assigned, and 
the denial of a claim for unemployability benefits, to the 
Board.  In its April 1997 decision, the Board determined, 
inter alia, that the low back disability warranted a 60 
percent evaluation, and that the claim for a total rating 
should be granted.  In a May 1997 rating decision, the RO 
implemented the Board's decision, making the 60 percent 
evaluation effective from August 1992, the date of receipt of 
the veteran's claim, and granting individual unemployability 
benefits from September 9, 1995, the date upon which the 
first claim for such benefits was filed. 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  With a single 
disability rated as 60 percent disabling (chronic lumbosacral 
strain with degenerative disc disease), effective from August 
1992, the veteran at least met the schedular criteria for 
consideration of a total rating based on individual 
unemployability from that time.  Moreover, the veteran now 
asserts that he has been unemployable since August 1992.  
However, such a rating can only reasonably raise an informal 
claim for a total rating for compensation purposes if the 
evidence then of record (or within VA's control) showed that 
the veteran was unable to secure a substantially gainful 
occupation as a result of service-connected disability.  Id.  

In this case, however, there is no objective evidence dated 
earlier than 1995 that indicates that the veteran was unable 
to obtain or retain substantially gainful employment as a 
result of service-connected disability (consisting of his 
back disability, and the residuals of his gall bladder 
removal, now assessed as consisting two separate 10 percent 
evaluations).  The medical evidence pertaining to the 
veteran's residuals of gall bladder removal is addressed 
above.  As regards the veteran's low back (clearly his more 
significant disability), VA examination February 1993 
disclosed full range of motion in the back, no pain on 
motion, no tenderness, and only minor degenerative disc 
changes at L3-4.  In June 1995, VA examination revealed 
tenderness to palpation, and pain on extremes of range of 
motion, although straight leg raising was negative; X-rays 
revealed degenerative joint disease.  Neither examiner 
offered an opinion as to the veteran's employability.  

The Board also notes that in June 1995, the veteran reported 
that he was then employed as a car salesman (although he also 
then reported that he was unable to do any car repair work as 
a result of his back); he later reported that his highest 
gross earnings for the months between January 1993 and 
November 1995 were $1,600.  It is also significant that, in 
rendering the decision that unemployability benefits were 
warranted, the Board acknowledged the October 1995 field 
examiner's report, in which he concluded that the veteran's 
car dealership appeared to be a going concern, and that the 
veteran worked there.  However, the Board also pointed to the 
veteran's 1995 tax returns and September 1996 statement of 
the veteran's (indicating that the car dealership was owned 
by the veteran, that that it was subsidized by the veteran's 
father, and that it operated at a net loss for 1995 and was 
subsequently sold), as well as the October 1996 vocational 
assessment of the Social Security Administration (SSA) (which 
found that the veteran was unable to perform even sedentary 
work due to his back disability) as placing the evidence at 
least in equipoise on the question of whether the veteran 
continued to be employable.

Under these circumstances, the Board finds that there is no 
objective basis for construing the veteran's August 1992 
claim for an increased rating for his back disability as a 
claim for a total rating based upon individual 
unemployability.  Rather, the Board finds that the RO 
correctly identified the September 1995 letter to the VA 
(asserting that he was unemployed due to his service-
connected disabilities) as an informal claim for a total 
rating for compensation purposes; the RO received his formal 
claim for increased compensation based on unemployability in 
October 1995. 

Moreover, on the basis of the evidence, the earliest that it 
is shown that the veteran was unable to maintain employment 
was in September 1995.  It was at that time the veteran was 
complaining of radiating back pain and an October 1995 MRI 
revealed posterior disc bulging and herniated nucleus 
pulposus.  It was also in September 1995 that the veteran 
made an informal claim pertaining to unemployability because 
of his service-connected disabilities.  His 1995 tax return 
shows a net loss for the used car business and the veteran's 
father's statement pertaining to subsidizing his son and sale 
of the business supports the finding that the veteran was 
unable to maintain gainful employment.  By October 1996, the 
SSA confirmed the veteran was unable to maintain even 
sedentary employment.  

In view of the above, the Board finds the earliest date upon 
which it is factually ascertainable that the veteran was 
unemployable was on September 9, 1995, the date upon which 
the veteran filed an informal claim for such benefits.  As 
such, there is no legal basis for the assignment of an 
effective date prior to September 9, 1995, for an award of a 
total disability rating based on individual unemployability 
due to service-connected disability, with actual payment of 
benefits being made the first day of the calendar month 
following the month in which the award became effective.  See 
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  Accordingly, the 
veteran's claim for an earlier effective date must be denied.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for cervical disc syndrome, claimed as secondary 
to service-connected lumbar strain with degenerative disc 
disease, is denied.  

A disability evaluation in excess of 10 percent for the 
residuals of gall bladder removal, other than his post-
surgical scar, is denied.  

Subject to the law and regulations governing the award of 
monetary benefits, a separate 10 percent rating is granted 
for a tender and painful abdominal scar resulting from gall 
bladder removal.  






An effective date prior to September 9, 1995, for the award 
of a total rating based on individual unemployability due to 
service-connected disability is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

